 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                    CASE NO. 2:17-CR-200 GEB
11
                               Plaintiff,         MOTION TO CONTINUE DEFENDANT’S
12                                                SENTENCING HEARING
                          v.
13                                                DATE: March 15, 2019
     AARON GILLIAM,                               TIME: 9:00 a.m.
14                                                COURT: Hon. Garland E. Burrell, Jr.
                               Defendant.
15

16

17         Pursuant to an agreement between the parties, and the probation officer, Defendant
18 AARON GILLIAM, respectfully requests the Court to continue sentencing from March 15, 2019,

19 to June 21, 2019, at 9:00 a.m. and to adopt the following schedule for Disclosure and

20 Sentencing in the above-referenced matter:

21

22

23

24

25

26
27

28


      MOTION TO CONTINUE DEFENDANT’S              1
30    SENTENCING HEARING
 1   Judgment and Sentencing date:                                         June 21, 2019 at 9:00 a.m.
 2   Reply or Statement of No Opposition and any                                         June 14, 2019
     Sentencing Memos:
 3

 4   Motion for Correction Filed:                                                         June 7, 2019

 5   A Pre-Sentence Report with responses to                    n/a (the final PSR has already issued)
     Informal objections shall be filed with the court
 6   and disclosed to counsel no later than:

 7   Counsel’s written objections to the Pre-                                                       n/a
     Sentence report shall be delivered to the
 8   Probation Officer and opposing counsel no
     later than:
 9

10   The Pre-Sentence Report is due no later than:           n/a (the draft PSR already issued with no
                                                                            objections from the parties)
11

12
     Dated: March 4, 2019                                MCGREGOR W. SCOTT
13                                                       United States Attorney
14
                                                  By: /s/ ROSANNE L. RUST
15                                                    ROSANNE L. RUST
                                                      Assistant United States Attorney
16
     Dated: March 4, 2019
17

18                                                By: /s/ DAVID FISCHER
19                                                    DAVID FISCHER
                                                      Counsel for defendant
20                                                    Aaron Gilliam

21

22                                               ORDER

23         IT IS SO ORDERED.

24         Dated: March 4, 2019

25

26
27

28


     MOTION TO CONTINUE DEFENDANT’S                  2
30   SENTENCING HEARING
